IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 510 EAL 2017
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No.
                                              :   3723 EDA 2015 entered on October
                                              :   6, 2017, reversing and remanding
 CHRISTOPHER KOLASKI,                         :   the Order of the Philadelphia County
                                              :   Court of Common Pleas at No. CP-51-
                     Petitioner               :   CR-0008572-2014 entered on
                                              :   November 19, 2015


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2019, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Superior Court for reconsideration in light of this Court’s opinion in Commonwealth

v. Perfetto, 7 EAP 2018.